UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

ABDULRAHIM ABDUL RAZAK                       )
AL GINCO,                                    )
                                             )
                        Petitioner,          )
                                             )
                 v.                          )       Civil Action No. 05-1310 (RJL)
                                             )
BARACK OBAMA, et al.,                        )
                                             )
                        Respondents.         )



                                        -r-
                                      ORDER
                              (March/f ,2009) [#s 37, 38]

          In light of petitioner's initial Traverse, filed March 16, 2009 through the

Court Security Office, and for the purpose of judicial efficiency, it is hereby

          ORDERED that petitioner's Motion for Partial Summary Judgment or, in

the Alternative, an Order to Show Cause is DENIED without prejudice; it is

further

          ORDERED that petitioner shall be granted leave to file a supplemental

Traverse advancing any legal arguments included in the aforementioned motion

that petitioner did not include in his initial Traverse and upon which he intends to

rely in support of his petition for writ of habeas corpus.

          SO ORDERED.




                                                    United States District Judge